Affirmed and Memorandum Opinion filed August 18, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-18-00817-CR

              DEADRIAN KORTRY MCCLENNON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1515120

                          MEMORANDUM OPINION

      Appellant Deadrian Kortry McClennon appeals his conviction for sexual
assault, challenging in one issue the trial court’s admission at trial of a purported
hearsay statement. We affirm.

      In his sole issue on appeal, appellant contends the trial court erred in
overruling his counsel’s hearsay objection to testimony from a paramedic who was
dispatched to treat the complainant. Appellant also contends that his “constitutional
right of confrontation was violated when the hearsay was allowed before the jury.”

      To preserve error for appellate review, a defendant must timely object to the
error during trial. Tex. R. App. P. 33.1; Taylor v. State, 572 S.W.3d 816, 822 (Tex.
App.—Houston [14th Dist.] 2019, pet. ref’d). Defense counsel must object every
time allegedly inadmissible evidence is offered unless counsel obtains a running
objection or requests a hearing outside the presence of the jury. Martinez v. State,
98 S.W.3d 189, 193 (Tex. Crim. App. 2003); Taylor, 572 S.W.3d at 822. The
failure to object to a violation of the Confrontation Clause waives the argument on
appeal unless the specific grounds are apparent from the context. Wright v. State,
28 S.W.3d 526, 536 (Tex. Crim. App. 2000); Ayala v. State, 267 S.W.3d 428, 437
(Tex. App.—Houston [14th Dist.] 2008, pet. ref’d).

      The paramedic testified two times, “We were dispatched to an assault.”
After the second time the paramedic made the statement, defense counsel objected
to the following question on hearsay grounds: “And did you have any other type of
information on the type of assault that you were responding to?” Defense counsel
did not object on the basis that appellant’s right to confrontation was violated. The
trial court overruled the objection and the paramedic answered, “We just got an
assault. Can’t recall what the computer notes were saying, it’s been quite some
time.” Later during the trial, the paramedic testified that he treated the complainant
for “sexual assault.” That testimony did not draw an objection.

      Defense counsel did not object to the paramedic’s testimony regarding an
assault. He objected to the question involving the type of assault for which the
paramedic had been called to the scene. He did not seek a running objection, and
evidence of the type of assault came in later during the trial without an objection.
Defense counsel, moreover, did not argue that his rights under the Confrontation
Clause were violated. Therefore, appellant did not preserve this complaint for

                                          2
appeal. See Taylor, 572 S.W.3d at 822; Ayala, 267 S.W.3d at 437. We overrule
appellant’s sole issue.




                                      /s/       Frances Bourliot
                                                Justice



Panel consists of Justices Christopher, Bourliot, and Hassan.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            3